Citation Nr: 0912776	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  98-12 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a mental disorder.


(The issue of whether a debt of $7,090 was correct based on 
the Veteran's income for VA purposes for the period from 
February 1, 1996 to June 30, 2000. is the subject of a 
separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1967 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  Notably, a Board decision dated September 2006 
reopened a prior final decision on this matter, and remanded 
the claim to the RO, via the Appeals Management Center (AMC), 
in Washington, D.C., for further development.


FINDING OF FACT

The Veteran's currently diagnosed psychiatric disorders were 
not manifest in service, a psychosis was not manifested to a 
compensable degree within one year from service, and it is 
not shown that any currently manifested psychiatric disorder 
is related to service.


CONCLUSION OF LAW

Service connection for a mental disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as a psychosis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

Unfortunately, the Veteran's original service treatment 
records (STRs) and claims folder have been lost.  Attempts to 
reconstruct the record, to include direct searches for STRs 
at the 97th General Hospital in Frankfurt, Germany, have been 
unsuccessful.  Under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).

The record includes copies of service personnel records 
(SPRs) for the Veteran's period of active service.  These 
documents reflect that the Veteran served on active duty for 
1 year, 11 months and 14 days with overseas service in the 
United States Army Europe (USAREUR) Germany for 1 year, 3 
months and 3 days.  Specifically, the Veteran was located in 
the Continental United States (CONUS) until December 1967, 
wherein he was transferred to USAREUR.  He returned to CONUS 
in March 1969.  There is no indication that the Veteran 
served in Vietnam, and he was not awarded any decorations, 
medals, badges, etc., indicative of Vietnam service.  He had 
a period of absent without leave (AWOL) in August 1967, and 
available records indicate that there had been no evidence of 
mental instability to account for the period of AWOL.  The 
Veteran attributed his absence to leg pain.  He was confined 
from October 3, 1967 to October 26, 1967.

The record only includes copies of STRs provided by the 
Veteran himself.  There are no clinical records documenting 
any specific psychiatric symptoms demonstrated in service.  
There are, however, two separate copies of a DA Form 8-275-2 
entitled "CLINICAL RECORD COVER SHEET," which purportedly 
show the Veteran's hospitalized treatment for "Paranoid 
schizophrenic."

In the Board's remand dated September 2006, the Board 
reopened the claim noting the existence of such a document in 
the singular and assuming the authenticity of the document.  
See Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue).  The Board then reopened the 
claim for opinion as to whether it was as likely as not that 
the Veteran's current mental condition was causally related 
to service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (the provisions of 38 C.F.R. § 3.159 regarding VA's 
duty to provide medical examination or obtain medical opinion 
is a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service).

In an opinion dated August 2007, the VA examiner diagnosed 
the Veteran with a schizoaffective disorder and stated that 
the Veteran reported that his current symptoms started in 
service.  However, other than the clinical record cover 
sheet, the examiner found a lack of verifiable evidence that 
the Veteran's schizoaffective disorder resulted from military 
service.

Service connection in this claim can be established on three 
separate bases.  Paranoid schizophrenia, which is a 
psychosis, is classified as a chronic disease.  See 38 C.F.R. 
§§ 3.309(a); 4.130.  A diagnosis of a chronic disease in 
service, and subsequent manifestation of such disease after 
service, provides a proper basis for which to award service 
connection on a presumptive basis under 38 C.F.R. § 3.309.  
See Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008) 
(for chronic disabilities, when claimant shows in-service 
incurrence and same diagnosis after discharge, he or she is 
entitled to presumption of service connection).

Additionally, service connection can be awarded if a 
psychosis manifested to a compensable degree within one year 
from service.  

Finally, service connection can be awarded when the lay and 
medical evidence establishes that a currently diagnosed 
disorder is causally related to event(s) in service.  The 
absence of STRs in this case does not preclude an award of 
service connection, as lay reports of injury, symptoms and/or 
treatment may be used to supplement the evidentiary record.  
See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) 
(examiner opinion based on accurate lay history deemed 
competent medical evidence in support of the claim); Kowalski 
v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a 
medical opinion cannot be disregarded solely on the rationale 
that the medical opinion was based on history given by the 
veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

The Board must first address the authenticity of the DA Form 
8-275-2's submitted by the Veteran.  It cannot be disputed 
that two different documents have been submitted.  The first 
copy of this document, submitted in April 2004, is a one-
sided photocopy noting an admitting officer of Dr. R. in Box 
22, which is the same as the attending physician noted in Box 
30.  This document will be referred to as "Copy #1."

A second copy of a similar document (hereinafter Copy #2) is 
a two-sided photocopy which is blank for an admitting 
physician in Box 22.  

This document has clearly been altered.  

In Box #1, the word "NOTES" has a significant gap between 
the letters "O" and "T" with an apparent handwritten 
correction of the letter "O."  In Box #22, the letter "O" 
of "Officer" is also abnormal with an apparent handwritten 
correction.  In Box #33, the first "(" is also an apparent 
handwritten correction.  None of these defects are present in 
Copy #1.

The Board makes several observations with respect to Copy #2.  
It is apparent to the Board that the defects noted above are 
handwritten corrections to a document which was subsequently 
photocopied.  The original has not been produced.  The Board 
can find no legitimate reason the defects shown in Box #'s 1, 
22, and 33 would be present on an original document or copy 
thereof.  

Additionally, the Board can find no reasonable explanation 
why any military physician or official would undertake the 
efforts to make handwritten corrections to such minor 
abnormalities.  In fact, it is highly doubtful that such 
minor and insignificant abnormalities would have been 
discovered at all.

The Board's concerns with the documents submitted by the 
Veteran goes beyond these discrepancies, as the information 
provided on both of these documents is patently inconsistent 
with the available STRs which are known to be authentic (and 
provide the basis for service connection awards).  

The Board does not dispute that the Veteran was hospitalized 
at the 97th General Hospital from September 14, 1968 to 
October 9, 1968.  A legitimate copy of a clinical record 
signed by Dr. H. indicates treatment for a left femur 
disability.  A Physical Profile (DA Form 8-274) was issued 
for this treatment which included a temporary profile for 
this disability ("L.")  

However, a temporary profile was not issued for the Veteran's 
psychiatric status ("S") in either this document or either 
copy of the DA Form 8-275-2's submitted by the Veteran, which 
strains credulity based upon a claimed 26-day hospitalization 
for a symptomatic "Paranoid schizophrenic."  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service); Hanson v. Derwinski, 1 
Vet. App. 512, 514 (1991)(The "S" stands for "Psychiatric" 
under PULHES).

The Board makes one additional observation regarding the 
Veteran's known hospitalization for the left femur disability 
from September 14, 1968 to October 9, 1968.  This period of 
hospitalization does not add up to "26" days as reflected 
in Copies #1 and 2 of the DA Form 8-275-2's submitted by the 
Veteran.

In simple terms, the known and verified information of record 
regarding the Veteran's hospitalization for left femur 
disability from September 14, 1968 to October 9, 1968 is 
completely inconsistent with the purported additional or 
concurrent hospitalization for "Paranoid schizophrenic" 
during this same time period, providing highly probative 
factual evidence against this claim. 

The Board next notes that the purported DA Form 8-275-2's 
submitted by the Veteran were not part of the record when 
STR's had been provided by the National Personnel Records 
Center (NPRC).  An RO rating decision in September 1988, in 
pertinent part, described the evidence then of record as 
follows:

Vet. is SC for conditions under Code 1 below 
(postoperative status post fracture, left femur 
with scars; fracture, head, left radius) which are 
currently under appeal.  SMR's are neg. for 
complaint or treatment of a nervous condition.  
Records indicate vet. was seen in the mental 
health clinic beginning 12-76 with complaint of 
being upset as a result of having been dismissed 
from his job with the postal service.  It is 
indicated the vet. was bothered by thought of 
harming those standing in his way and blocking 
him.  He complained of being depressed and he 
displayed a somewhat flattened affect.  He was 
seen by Dr. [J.] who prescribed Elavil.  Vet. 
rcvd. OPT in the mental health clinic for a few 
months.  Next treatment record is dated 08-20-79 
with undiagnosed psychiatric illness.  Vet. had 
episodic depression with violent thoughts.  Vet. 
was hospitalized 08-21 to 09-20-79 with depression 
over inability to get a job.  Vet. was 
hospitalized 10-04 to 11-15-79 for rehabilitation 
for poly drug abuse including cocaine, marijuana 
and hashish... 

Thus, the RO's description of the evidence then of record 
provides strong evidence that the purported DA Form 8-275-2's 
had not been provided by the NPRC.

On its face, the DA Form 8-275-2's submitted by the Veteran 
do not appear authentic, and the only possible means to 
authenticate this hospitalization and treatment for 
"Paranoid schizophrenic" is to rely on the credibility and 
reliability of the Veteran's assertions and recollections.  
Unfortunately, the Veteran's own statements are inconsistent 
with the claimed hospitalization in service, and his 
demonstration of patently false information provided to VA 
completely undermines his credibility before the Board, 
providing evidence against this claim. 

First, the record demonstrates that the Veteran has provided 
a patently false statement to VA.  For example, the Veteran 
has sought VA compensation for prostate cancer on a 
presumptive basis based upon purported service in Vietnam.  
See VA Form 21-4138 received October 2006.  The SPRs in this 
case are complete, and document his whereabouts for his 
entire period of service.  It cannot be disputed that the 
Veteran did not serve in Vietnam, and the Veteran's own 
statements to VA clinicians bear out the improbability of 
such service.  See VA clinical record dated January 2007 
(describing serving in the Army from 1967 to 1969 with 15 
months in Germany).

Next, the record demonstrates that the Veteran is not a 
reliable historian, having persecutory delusions directed 
towards the military and VA.  See VA clinical record dated 
July 1989.  He believes that Army physicians used him as a 
"guinea pig" by giving him LSD.  See VA clinical record 
dated July 1999.  

Next, the Veteran's description of his purported in-service 
symptoms and hospitalization are unreliable.  A November 1989 
private psychological evaluation reflected the Veteran's 
allegation of psychiatric treatment in the Army in 1968.  He 
alleged that the military wanted to perform surgery on his 
left femur, that he didn't want such surgery, that he 
expressed his desire to kill the doctor, and that he was 
hospitalized as a result.  At that time, the examiner noted 
that the Veteran's presentation was "very bizarre" which 
probably represented some type of thought disorder.  It was 
further commented that the Veteran was "very evasive and 
somewhat unusual" in giving responses about himself.  

During his August 2007 VA examination, the Veteran primarily 
attributed his psychiatric problems in service due to racial 
prejudice and a "covered up" court martial proceeding which 
led to his early dismissal from the service.  He stated that 
he was treated for his "psychiatric issue" but did not 
elaborate any further than stating he was diagnosed with 
paranoid schizophrenia.  He did not mention threatening a 
military doctor.

Similarly, during his testimony to the Board in October 1999 
and July 2006, the Veteran could not provide any specifics 
regarding his in-service treatment, symptoms and diagnosis.  
He attributed his current psychiatric symptoms to his 
treatment in the stockade and various racial issues, and not 
to military treatment for his left femur disability as 
claimed in the November 1989 psychiatric evaluation.

On other occasions, however, the Veteran has not reported a 
history of psychiatric hospitalization in service and, 
rather, attributed the onset and cause of his psychiatric 
symptoms to being fired from a post office job after service.  
See VA clinical records dated December 2006 and January 2007.  
This information is entirely consistent with the summary of 
evidence provided by the RO in its September 1988 rating 
decision.

Finally, the Board observes that the Veteran has owed the 
Social Security Administration more than $40,000 for 
receiving disability benefit payments during a time period 
where he was working.  This demonstrates a lack of candor by 
accepting government benefits with no legal entitlement.  
Notably, the Veteran's failure to report his work activity 
created an overpayment of VA pension benefits, which is the 
subject matter of a separate decision by the Board.

In summary, the Board finds that the Veteran's allegations of 
in-service psychiatric symptoms and treatment lack any 
semblance of credibility and are rejected in their totality.  
It is obvious to the Board that the Veteran has, in fact, 
submitted a false statement to VA in pursuing presumptive 
service connection for prostate cancer based upon alleged 
service in Vietnam.  Based upon a totality of the evidence, 
the Board refuses to accept the authenticity of the DA Form 
8-275-2's submitted by the Veteran and places no probative 
weight to his statements which bear upon authenticating such 
documents.  In sum, the Board rejects these documents as 
providing any support to the Veteran's claim of service 
connection for a mental disorder.  The fact that the Veteran 
would submit such records provides highly probative evidence 
against his creditability. 

Further reviewing the evidence, the reliable information of 
record reflects that the Veteran first manifested psychiatric 
symptoms, and sought treatment, after he was fired from a 
post office job several years after service.  The record 
discloses various diagnoses of his psychiatric disorder, to 
include probable paranoid schizophrenia, severe personality 
disorder, and major depressive disorder (MDD).  The Board 
finds no reliable evidence that the Veteran had persistent or 
recurrent symptoms of psychiatric symptoms since service, or 
manifested a psychosis within one year from his discharge 
from service, and findings medical evidence against such a 
finding.  The VA examiner in August 2007 did not attribute 
the Veteran's current psychiatric disorder to any event 
during service, and there is no competent evidence of record 
attributing the Veteran's current psychiatric disorder to any 
event during service.  Therefore, the preponderance of the 
evidence is against this claim.

Overall, the Board finds that the available service and post-
service medical records provide evidence against this claim, 
outweighing the Veteran's allegations which are found totally 
lacking in credibility, to the point that his statements are 
found to actually provide evidence against his own claim.  As 
there is no evidence that the Veteran is trained or educated 
in medicine, the Board cannot deem the Veteran as competent 
to offer an opinion as to the nature and etiology of his 
psychiatric disorder.  Espiritu, 2 Vet. App. at 494; 38 
C.F.R. § 3.159(a).  Accordingly, the Board finds that the 
preponderance of the evidence is against his service 
connection claims for a mental disorder.  38 U.S.C.A. 
§ 5107(b).  The appeal, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

With the exception of providing notice of the downstream 
elements of establishing a disability rating and effective 
date of award, an RO letter in September 2005 satisfied the 
VCAA notice content requirements.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Notably, the Veteran is aware of the missing STRs, 
and has submitted all available copies in his possession.  
The timing deficiency was cured with readjudication of the 
claim in the supplemental statements of the cases dated 
February 2006 and June 2008.  See Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  As 
the claim remains denied, these issues are not implicated so 
that no prejudice accrues to the Veteran.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA lost the Veteran's claims folder which 
included his original STRs.  Extensive attempts to 
reconstruct the record have been undertaken, to include a 
direct request with the 97th General Hospital in Frankfurt, 
Germany for all mental health hygiene records.  In September 
2002, the NPRC indicated that a direct search of records from 
the 97th General Hospital failed to disclose any mental 
hygiene records.  The RO made a formal finding of 
unavailability in February 2006.  Additionally, the Veteran 
has submitted to VA all available copies of pertinent records 
in his possession.

Otherwise, the RO has obtained the Veteran's known VA 
clinical records, and all available documents pertaining to 
his application for disability benefits with the Social 
Security Administration.  There are no outstanding requests 
to obtain any private treatment records for which the Veteran 
has identified and authorized VA to obtain on his behalf.

The Board finds that an additional search for records will 
not provide a basis to grant this claim.  Simply stated, the 
Veteran's statements in this case are so not credible as to 
clearly reveal that the Veteran is not entitled to the 
benefit sought.  He is clearly creating fabricated stories in 
order to obtain compensation, providing highly probative 
evidence against this claim that outweighs all other evidence 
supporting this claim. 

The Board had remanded this case for an etiological opinion, 
pursuant to the standards of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  On a close inspection of the record, the 
Board has determined that the Veteran's allegations of in-
service psychiatric symptoms and treatment is not credible, 
and that the DA Form 8-275-2's submitted by the Veteran are 
false documents.

The outcome of this claim hinges on what occurred (or more 
precisely what did not occur) during service.  In the absence 
of credible evidence of an in-service disease or injury, 
referral of this case to obtain another examination and/or an 
opinion as to the etiology of the Veteran's claimed 
disability would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the Veteran's claimed disability and 
his military service would necessarily be based solely on the 
Veteran's rejected assertions regarding what occurred in 
service.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal, 5 Vet. App. at 461 (the Board 
is not bound to accept a physician's opinion on when it is 
based exclusively on the recitations of a claimant that have 
been previously rejected.)

Simply stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would be a useless act.  The duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See 
38 U.S.C.A. § 5103A(a)(2).

Accordingly, the Board is satisfied that all relevant 
evidence identified by the Veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

ORDER

Service connection for a mental disorder is denied.



			
           MARY GALLAGHER	JOHN J. CROWLEY
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


